DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5,8-15, 17-20, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 20110041039) and in view of He (US 20180219777) and further in view of Dowling (US 6487654)

Claim 1.    Harari discloses An apparatus (e.g., FIG. 1 is a system in which a controller 100 is in communication with a host 120, para 0020, Fig. 1), comprising

	receive, from memory management circuitry via an interface, a first request to access a portion of the data stored in the persistent memory device (e.g., FIG. 1, the controller 100 also comprises a control module 140 for controlling the operation of the controller 100 and performing a memory operation based on a command (e.g., read, write, erase, etc.) and an address received from the host 120. , para 0023);

	generate, in response to receiving the first request, a second request to access the portion of the data, wherein the second request includes the determined address (e.g., processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A); and

	determine, in response to receiving the first request, an address corresponding to the portion of the data (e.g., controller 700 may remap the good blocks to a compact logical address range (e.g., addresses of good blocks are sequentially remapped as-is 0-N), para 0091)

	to the persistent memory device to access the portion of the data (e.g., use a mapping table to create the correct physical address.  (This is an example of the address mapping module discussed above.) The firmware then sends the physical address over the second NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A).

	an address register configured to store addresses corresponding to data stored in a persistent memory device; using the register (e.g.,  an address register 3150, para 0101 Fig. 13A; NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A),

Harari does not disclose, but He discloses, comprising:
	wherein each respective address corresponds to a different portion of the data stored in the persistent memory device (e.g., the hardware resources include the physical memory 302. Because the physical memory 302 is addressed using physical addresses 366, the network device 300 can include a memory management unit and/or an IOMMU 352 to translate from the virtual, guest physical addresses 364 to physical addresses 366., para 0070 Fig. 3); and circuitry configured to:

	an interrupt signal using an additional address register of the apparatus (e.g., configuration address space can be accessed by host processes to configure the packet processor, send interrupts to the packet processor, read interrupt information, and/or provide information for executing DMA transactions, 0094; registers of I/O devices can be mapped into one address space, 0095);

	send the interrupt signal and the second request (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 


Harari in view of He does not disclose, but Dowling discloses, comprising:
	wherein the first request is a redirected request from an input/output(I/O) device that is external to the apparatus, and wherein the first request is redirected from the I/O device via the interface (eg., other input to the multiplexer 975 is an instruction stream input that comes either from an external memory, col 21:24-26, Fig.  3; incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets.  incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets., col 8:49-53).
	included in an address region of the circuitry (eg.,  a delayed interrupt, shadow register to and from memory transfer instructions are automatically issued from the processor to the DMA/DRA controller, col 8:60-67; When a received interrupt request is categorized as a delayed interrupt, a shadow register to/from memory transfer instruction is automatically issued from the processor to the DMA/DRA controller. , col 9:55-60; FIG. 6 illustrates the concept of a delayed interrupt. The delayed interrupt of the present invention allows specified interrupts to be marked as delayed interrupts that perform background shadow register set store operations., col 17:35-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, with Dowling, providing the benefit of method is a method of reducing context switching in response to interrupts. (col 9:50-52) provides virtual shadow register capabilities (col 12:45-47) for the processor to manipulate the previously mentioned parameter in the DMA/DRA controller 940 that controls the distance in register sets between the active register set and the most recently stored register set (col 22:60-65), The addition of the inventive shadow register system therefore increases the throughput and efficiency of the VLIW processor in interrupt driven environments (col 20:39-42).


Claim 2.    Harari discloses
wherein the circuitry is configured to, after sending the second request:	receive the portion of the data (e.g., After the read access, the data is transferred over the NAND interface, decoded and used to generate the syndrome data for error correction, descrambled by the data descrambler 3190, and then sent over the central bus 3030 to the BRAM 3050, para 0106); and
	send the portion of the data to the I/O device (e.g., corrected data read from flash memory device(s) 730 is then sent over the first interface 725 to the host 720, para 0077 Fig 10).

Harari does not disclose, but He discloses, comprising:
		send the interrupt signal and the second request (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 

Claim 3.    Harari discloses wherein the apparatus includes a non-persistent memory device having a buffer configured to store the received portion of the data (e.g., The NAND controller 300 also comprises a buffer RAM ("BRAM") 3050 that is used to temporarily store pages of data that are either being read or written, para 0102)

Claim 4.    Harari discloses
the additional address register is  configured to store addresses corresponding to interrupt control (e.g., control unit 3090 sends an interrupt to the processor 3040, para 0104; an interrupt controller 3320, 0109 Fig. 13B); and the circuitry is configured to:
	
Claim 5.    Harari discloses
	the address register is configured to send, via the interface, I/O device access information corresponding to the first request to access the data (e.g., passes the command and address information to the flash control RISC 3250, which sets up the FPS 3430 to generate a read command to the NAND flash memory device(s) 330.  Once the data is ready to be read from the NAND flash memory device(s) 330, the FPS 3430 starts sending read commands to the NAND bus., para 0114).

Harari does not disclose, but He discloses, comprising:
		the address register is configured to store addresses corresponding to input/output (I/O) device access information (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 

Claim 8.    Harari discloses
wherein the apparatus includes the persistent memory device (e.g., NAND flash device(s) 330, para 0046).
	
Claim 9.     Harari discloses 
an array of resistive memory cells; an array of phase change memory cells; an array of self-selecting memory cells; and an array of flash memory cells (e.g., NAND flash device(s) 330, para 0046).
	
Claim 10.    Harari discloses A method (e.g., FIG. 1 is a system in which a controller 100 is in communication with a host 120, para 0020, Fig. 1), comprising:
receiving, by a hierarchical memory apparatus from memory management circuitry via an interface, a first request to access data stored in a persistent memory device  (e.g., FIG. 1, the controller 100 also comprises a control module 140 for controlling the operation of the controller 100 and performing a memory operation based on a command (e.g., read, write, erase, etc.) and an address received from the host 120. , para 0023; Host Interface Module, 2010, Flash Interface Module ("FIM") 3020, para 0101 Fig. 13A);

determining, using a first address register of the hierarchical memory apparatus, an address corresponding to the data in the persistent memory device in response to receiving the first request (e.g., processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A);

generating, in response to receiving the first request:  a second request to access the data, wherein the second request includes the determined address;   (e.g., data controller 3380 then sends an interrupt to the ARC600 3280 or the Flash Control RISC 3250, which reads the command from the command register, reads the address from the address register, para 0113; processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A); 

sending the interrupt signal and the second request to access the data (e.g., data controller 3380 then sends an interrupt, which reads the command from the command register, reads the address from the address register, para 0113; microcontroller then reads the LUN address from the register in the system register controller 3490, and the process of setting-up the controller from a write operation , 0117,  use a mapping table to create the correct physical address.  The firmware then sends the physical address over the second NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A)..

Harari does not disclose, but He discloses, comprising:
	an interrupt signal using a second address register of the hierarchical memory apparatus (e.g., configuration address space can be accessed by host processes to configure the packet processor, send interrupts to the packet processor, read interrupt information, and/or provide information for executing DMA transactions, 0094; registers of I/O devices can be mapped into one address space, 0095);
	send the interrupt signal and the second request (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095; physical memory 302).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 


Harari in view of He does not disclose, but Dowling discloses, comprising:
	wherein the first request is a redirected request from an input/output(I/O) device that is external to the apparatus, and wherein the first request is redirected from the I/O device via the interface (eg., other input to the multiplexer 975 is an instruction stream input that comes either from an external memory, col 21:24-26, Fig.  3; incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets.  incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets., col 8:49-53).
	included in an address region of the circuitry (eg.,  a delayed interrupt, shadow register to and from memory transfer instructions are automatically issued from the processor to the DMA/DRA controller, col 8:60-67; When a received interrupt request is categorized as a delayed interrupt, a shadow register to/from memory transfer instruction is automatically issued from the processor to the DMA/DRA controller. , col 9:55-60; FIG. 6 illustrates the concept of a delayed interrupt. The delayed interrupt of the present invention allows specified interrupts to be marked as delayed interrupts that perform background shadow register set store operations., col 17:35-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, with Dowling, providing the benefit of method is a method of reducing context switching in response to interrupts. (col 9:50-52) provides virtual shadow register capabilities (col 12:45-47) for the processor to manipulate the previously mentioned parameter in the DMA/DRA controller 940 that controls the distance in register sets between the active register set and the most recently stored register set (col 22:60-65), The addition of the inventive shadow register system therefore increases the throughput and efficiency of the VLIW processor in interrupt driven environments (col 20:39-42).

Claim 11 is rejected for reasons similar to claim 2 addressed above.

Claim 12.    Harari discloses wherein the method includes detecting access to the I/O device in response to receiving the first request (e.g., a high-level request from a host controller for a relatively-large amount of data that spans several pages, para 0100).

Claim 13 is rejected for reasons similar to claim 5 addressed above.

Claim 14.    Harari discloses wherein the method includes sending the interrupt signal and the second request to access the data via the interface (e.g., FIG. 13A, the second NAND Interface 335 of FIG. 3 is implemented here by a Flash Interface Module ("FIM") 3020.  the FIM 3020 is implemented as a collection of logic and a low-level programmable sequencer that creates the "device side interface" as a "host-type interface.", para 0101).

Claim 15.    Harari discloses An apparatus (e.g., FIG. 1 is a system in which a controller 100 is in communication with a host 120, para 0020, Fig. 1), comprising:
receive, from memory management circuitry via an interface, a first request to program data to the persistent memory device  (e.g., FIG. 1, the controller 100 also comprises a control module 140 for controlling the operation of the controller 100 and performing a memory operation based on a command (e.g., read, write, erase, etc.) and an address received from the host 120. , para 0023; Host interface Module 3010, Flash Interface Module ("FIM") 3020, para 0100, 0101 Fig. 13A);
determine, in response to receiving the first request, an address corresponding to the data (e.g., processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A);
generate, in response to receiving the first request, a second request to program the data to the persistent memory device, wherein the second request includes the determined address   (e.g., processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A); and
send the second request to program the data to the persistent memory device (e.g., use a mapping table to create the correct physical address.  (This is an example of the address mapping module discussed above.) The firmware then sends the physical address over the second NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A).

an address register configured to store addresses corresponding to data stored in a persistent memory device; using the register (e.g.,  an address register 3150, para 0101 Fig. 13A; NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A),

Harari does not disclose, but He discloses, comprising:
	wherein each respective address corresponds to a different portion of the data stored in the persistent memory device (e.g., the hardware resources include the physical memory 302. Because the physical memory 302 is addressed using physical addresses 366, the network device 300 can include a memory management unit and/or an IOMMU 352 to translate from the virtual, guest physical addresses 364 to physical addresses 366., para 0070 Fig. 3); and circuitry configured to:

	an interrupt signal using an additional address register of the apparatus (e.g., configuration address space can be accessed by host processes to configure the packet processor, send interrupts to the packet processor, read interrupt information, and/or provide information for executing DMA transactions, 0094; registers of I/O devices can be mapped into one address space, 0095);

	send the interrupt signal and the second request (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 


Harari in view of He does not disclose, but Dowling discloses, comprising:
	wherein the first request is a redirected request from an input/output(I/O) device that is external to the apparatus, and wherein the first request is redirected from the I/O device via the interface (eg., other input to the multiplexer 975 is an instruction stream input that comes either from an external memory, col 21:24-26, Fig.  3; incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets.  incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets., col 8:49-53).
	included in an address region of the circuitry (eg.,  a delayed interrupt, shadow register to and from memory transfer instructions are automatically issued from the processor to the DMA/DRA controller, col 8:60-67; When a received interrupt request is categorized as a delayed interrupt, a shadow register to/from memory transfer instruction is automatically issued from the processor to the DMA/DRA controller. , col 9:55-60; FIG. 6 illustrates the concept of a delayed interrupt. The delayed interrupt of the present invention allows specified interrupts to be marked as delayed interrupts that perform background shadow register set store operations., col 17:35-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, with Dowling, providing the benefit of method is a method of reducing context switching in response to interrupts. (col 9:50-52) provides virtual shadow register capabilities (col 12:45-47) for the processor to manipulate the previously mentioned parameter in the DMA/DRA controller 940 that controls the distance in register sets between the active register set and the most recently stored register set (col 22:60-65), The addition of the inventive shadow register system therefore increases the throughput and efficiency of the VLIW processor in interrupt driven environments (col 20:39-42).

Claim 17.    Harari discloses wherein the circuitry is configured to: receive, from an input/output (I/O) device, virtual I/O device access information; and send the virtual I/O device access information as part of the second request (e.g., The ONFI HIM 3480 also stores the address received from the host controller in a logical unit number ("LUN") address FIFO 3550.  The command and address are read from the FIFOs 3540, 3550 into a command and data controller 3560, which synchronizes these items.  The command and data controller 3560 then sends an interrupt to the system register controller 3570, which generates an interrupt to the ARC600 microcontroller, para 0116).

Claim 18.    Harari discloses wherein the apparatus includes a non-persistent memory device configured to store the virtual I/O device access information (e.g., stores the address received from the host controller in a logical unit number ("LUN") address FIFO 3550, para 0116 Fig. 13C).

Claim 19 is rejected for reasons similar to claim 3 addressed above.

Claim 20.   Harari wherein the circuitry is configured to send the second request to program the data to the persistent memory device via the interface (e.g., FIG. 13A, the second NAND Interface 335 of FIG. 3 is implemented here by a Flash Interface Module ("FIM") 3020.  the FIM 3020 is implemented as a collection of logic and a low-level programmable sequencer that creates the "device side interface" as a "host-type interface.", para 0101).

Claim 21.    Harari A method (e.g., FIG. 1 is a system in which a controller 100 is in communication with a host 120, para 0020, Fig. 1), comprising:

Receiving, hierarchical memory apparatus, first signaling comprising a first command to write data to a persistent memory device  (e.g., FIG. 1, the controller 100 also comprises a control module 140 for controlling the operation of the controller 100 and performing a memory operation based on a command (e.g., read, write, erase, etc.) and an address received from the host 120. , para 0023; NAND flash device, 0029);

identifying an address corresponding to the data in response to receiving the first signaling (e.g., controller 700 remaps the good blocks to a compact logical address range (e.g., addresses of good blocks are sequentially remapped as-is 0-N), para 0091);

generating, in response to receiving the first command, second signaling that comprises the identified address and a second command to write the data to the persistent memory device   (e.g., processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A); and

sending the second signaling to write the data to the persistent memory device (e.g., use a mapping table to create the correct physical address.  (This is an example of the address mapping module.) The firmware then sends the physical address over the second NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A).

Harari does not disclose, but He discloses, comprising:
	an interrupt signal using an additional address register of the apparatus (e.g., configuration address space can be accessed by host processes to configure the packet processor, send interrupts to the packet processor, read interrupt information, and/or provide information for executing DMA transactions, 0094; registers of I/O devices can be mapped into one address space, 0095);

	send the interrupt signal and the second signal (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 


Harari in view of He does not disclose, but Dowling discloses, comprising:
	wherein the first request is a redirected request from an input/output(I/O) device that is external to the apparatus, and wherein the first request is redirected from the I/O device via the interface (eg., other input to the multiplexer 975 is an instruction stream input that comes either from an external memory, col 21:24-26, Fig.  3; incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets.  incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets., col 8:49-53).
	included in an address region of the circuitry (eg.,  a delayed interrupt, shadow register to and from memory transfer instructions are automatically issued from the processor to the DMA/DRA controller, col 8:60-67; When a received interrupt request is categorized as a delayed interrupt, a shadow register to/from memory transfer instruction is automatically issued from the processor to the DMA/DRA controller. , col 9:55-60; FIG. 6 illustrates the concept of a delayed interrupt. The delayed interrupt of the present invention allows specified interrupts to be marked as delayed interrupts that perform background shadow register set store operations., col 17:35-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, with Dowling, providing the benefit of method is a method of reducing context switching in response to interrupts. (col 9:50-52) provides virtual shadow register capabilities (col 12:45-47) for the processor to manipulate the previously mentioned parameter in the DMA/DRA controller 940 that controls the distance in register sets between the active register set and the most recently stored register set (col 22:60-65), The addition of the inventive shadow register system therefore increases the throughput and efficiency of the VLIW processor in interrupt driven environments (col 20:39-42).


Claim 23.    Harari does not expressly disclose, but renders obvious wherein the method includes:
receiving third signaling comprising a third command to retrieve the data from the persistent memory device (e.g., A NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host; FIG. 1, the controller 100 also comprises a control module 140 for controlling the operation of the controller 100 and performing a memory operation based on a command (e.g., read, write, erase, etc.) and an address received from the host 120. , para 0023; NAND flash device, 0029);

identifying an address corresponding to the data in the persistent memory device in response to receiving the third signaling (e.g., controller 700 remaps the good blocks to a compact logical address range (e.g., addresses of good blocks are sequentially remapped as-is 0-N), para 0091);
generating, in response to receiving the third command, fourth signaling that comprises the identified address and a fourth command to retrieve the data from the persistent memory device (e.g., processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150.  If logical-to-physical address conversion is to be performed, the processor 3040 can use a mapping table to create the correct physical address, para 0104 Fig. 13A); and
sending the fourth signaling to retrieve the data from the persistent memory device (e.g., use a mapping table to create the correct physical address.  (This is an example of the address mapping module discussed above.) The firmware then sends the physical address over the second NAND interface 335 to the flash memory device(s) 330, para 0106 Fig. 13A)..
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device as disclosed by Harari as suggested above, to provide the claimed receiving, identifying, generating and sending for a third signal and fourth signal, because Harari discloses multiple commands received from the host, providing the benefit of interfacing between a host controller in a host and flash memory device (see Harari, 0003).  

Claim 24.    Harari does not expressly disclose, but renders obvious wherein the method includes:
wherein the method includes sending the second signaling to write the data to the persistent memory device directly to the persistent memory device (e.g., flash direct memory access ("FDMA"), para 0108 Fig. 13; host direct memory access, para 0111; data received from the host controller is sent through the HDMA 3410 to the DRAM 3220, para 0113, 0117).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device as disclosed by Harari as suggested above, providing the benefit of interfacing between a host controller in a host and flash memory device (see Harari, 0003).  

Claim 25.    Harari does not expressly disclose, but renders obvious wherein the method includes sending input/output (I/O) device access information corresponding to the first command (e.g., a command (e.g., read, write, erase, etc.) and an address received from the host 120, para 0023; the inter-die interface 
includes the necessary physical elements (e.g., pads, output, input drivers, etc.) for interfacing between the two distinct units, para 0025).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device as disclosed by Harari as suggested above, providing the benefit of interfacing between a host controller in a host and flash memory device (see Harari, 0003).  

4.	Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 20110041039) and in view of He (cited above) and Dowling (cited above), and in view of Karamcheti (US 20080109593)

Claim 6.     Harari in view of He with Dowling does not disclose, but Karamcheti discloses
	wherein the circuity is configured to associate information with the portion of data that indicates the portion of data is inaccessible by a non-persistent memory device (e.g., write protection parameter to configure the memory table to associate the data with a physical address, para 0010; protected 0083).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device as disclosed by Harari, with He, with Dowling with Karamcheti, providing the benefit of using main memory (0002) used to store data that is actively used by CPU (0003), where an memory map in an intermediary component is associated (see Karamcheti, 0022, 0023).

Claim 16.    Harari in view of He with Dowling does not disclose, but Karamcheti discloses
	wherein the circuity is configured to associate information with the data that indicates the data is inaccessible by a non-persistent memory device in response to receiving the first request to program the data to the persistent memory device (e.g., write protection parameter to configure the memory table to associate the data with a physical address, para 0010; protected 0083).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device as disclosed by Harari, with He, with Dowling with Karamcheti, providing the benefit of using main memory (0002) used to store data that is actively used by CPU (0003), where an memory map in an intermediary component is associated (see Karamcheti, 0022, 0023).

5.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 20110041039) and in view of He (cited above) and Dowling  (cited above), and in view of Benisty (US 2020000445)

Claim 7.    Harari in view of He with Dowling does not disclose, but Benisty discloses wherein the circuitry comprises a state machine (e.g., Peripheral circuitry 141 includes a state machine 152 that provides status information to controller 102, para 0049 Fig. 2B).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device as disclosed by Harari, with He, with Dowling with Benisty, providing the benefit of a controller that interfaces with host and transmits commands for read to non-volatile memory (see Benisty, 0033) to provide status information to controller (0049).


Response to Arguments
Applicant's arguments filed 4/15/2022 (via RCE 5/17/2022) have been fully considered but they are not persuasive. 

For claims 1, 10, 15 and 21, Applicant argues that the cited references did not disclose the amended limitations.
  
In the present OA, Dowling in combination with the other recited references, Neiger, Harari, renders this limitation as obvious.

Harari in view of He does not disclose, but Dowling discloses, comprising:
	wherein the first request is a redirected request from an input/output(I/O) device that is external to the apparatus, and wherein the first request is redirected from the I/O device via the interface (eg., other input to the multiplexer 975 is an instruction stream input that comes either from an external memory, col 21:24-26, Fig.  3; incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets.  incorporates a memory system, a processor, and input/output devices. The processor is responsive to interrupts and comprises first and second register sets., col 8:49-53).
	included in an address region of the circuitry (eg.,  a delayed interrupt, shadow register to and from memory transfer instructions are automatically issued from the processor to the DMA/DRA controller, col 8:60-67; When a received interrupt request is categorized as a delayed interrupt, a shadow register to/from memory transfer instruction is automatically issued from the processor to the DMA/DRA controller. , col 9:55-60; FIG. 6 illustrates the concept of a delayed interrupt. The delayed interrupt of the present invention allows specified interrupts to be marked as delayed interrupts that perform background shadow register set store operations., col 17:35-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, with Dowling, providing the benefit of method is a method of reducing context switching in response to interrupts. (col 9:50-52) provides virtual shadow register capabilities (col 12:45-47) for the processor to manipulate the previously mentioned parameter in the DMA/DRA controller 940 that controls the distance in register sets between the active register set and the most recently stored register set (col 22:60-65), The addition of the inventive shadow register system therefore increases the throughput and efficiency of the VLIW processor in interrupt driven environments (col 20:39-42).

 He discloses, comprising:

	an interrupt signal using an additional address register of the apparatus (e.g., configuration address space can be accessed by host processes to configure the packet processor, send interrupts to the packet processor, read interrupt information, and/or provide information for executing DMA transactions, 0094; registers of I/O devices can be mapped into one address space, 0095);

	send the interrupt signal and the second request (e.g., Memory read and write transactions from the guest virtual machine 320 can be guest physical addresses 364. These transactions can be received by the hypervisor 350, which can be configured to pass the transactions to the appropriate hardware resource, 0070; Shared access to the packet processor's control registers can be provided by a Memory Mapped I/O (MMIO) mechanism, 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller for interfacing between a host and flash memory device using address registers (0104) as disclosed by Harari, with He, providing the benefit of for sharing a high performance packet processor between multiple host processes without impacting the packet processor's high performance capabilities (0026) the system can make use of the packet processor having multiple channels. In this context, a channel is a software and/or hardware construct that can be mapped to an I/O address space (0028), a packet processor, can include several different address spaces, each of which can be accessible to two or more host processes that are sharing packet processors (0094). 

Applicant’s arguments for dependent claims 6, 7, 16, 23-25 are based on dependency from claims 1, 10, and 15 and 21.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135